                                                                                    Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


MICHAEL QUINCY SANDERS,

       Plaintiff,

v.                                                CASE NO. 3:17cv803-MCR/MJF

GEO GROUP, et al.,

     Defendants.
____________________________/

                                        ORDER

       This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated October 22, 2018. ECF No. 35. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.1

       Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

       1
          The Court notes attorney Gary Lee Printy filed an appearance on behalf of Plaintiff;
however, no objections to the Report and Recommendation have been filed. Thus the Court
presumes there are no objections to the Report and Recommendation and Mr. Printy will serve as
legal counsel for Plaintiff in these proceedings going forward.
                                                                          Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Plaintiff’s claims against Defendants GEO Group and Charles Maiorana

are DISMISSED with prejudice, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to

state a claim upon which relief may be granted;

       3.     The case is hereby recommitted to the assigned magistrate judge for

further proceedings on Plaintiff’s Eighth Amendment claims against Defendants

Williams, Crawford, and Johns.

       DONE AND ORDERED this 20th day of March 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:17cv803-MCR/MJF
